Stevens, J.
(1) The circuit court was in error in holding that it had no supervisory control over the municipal court. State ex rel. T. L. Smith Co. v. Superior Court, 170 Wis. 385, 388, 175 N. W. 927.
(2) The writ was properly quashed, however. The defendant filed her application for a change of venue after the jury had been sworn and after she was in jeopardy. She had no right to demand a change of venue at that time. “As the right to a change is purely statutory, unless it is invoked upon the terms and in the manner provided by the statute, it does not exist at all.” Oborn v. State, 143 Wis. 249, 257, 126 N. W. 737. The application for a change of venue in a criminal action must be “filed in the manner provided by law for a change of venue in civil actions.” Sec. 356.03, Stats.
An application for a change of venue made after the jury is impaneled comes too late. The application was properly denied. Grobman v. Hahn, 59 Wis. 93, 95, 17 N. W. 545.
By the Court. — Judgment affirmed.